NO. 12-20-00242-CR

                              IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

ZACHARY EDGAR NATHAN                                  §       APPEAL FROM THE 7TH
GUERRA,
APPELLANT
                                                      §       JUDICIAL DISTRICT COURT
V.

THE STATE OF TEXAS,                                   §       SMITH COUNTY, TEXAS
APPELLEE

                                      MEMORANDUM OPINION
        Zachary Edgar Nathan Guerra appeals his conviction for continuous sexual abuse of a
young child. In one issue, Appellant challenges the trial court’s assessment of the county
specialty court fee and overassessment of the courthouse security fee. We modify and affirm as
modified.


                                               BACKGROUND
        Appellant was charged by indictment with continuous sexual abuse of a young child. 1 He
pleaded “guilty” without a plea bargain agreement. A presentence investigation report was
prepared, and the matter proceeded to a bench trial on punishment. After giving both parties an
opportunity to present evidence and arguments, the trial court assessed Appellant’s punishment
at imprisonment for life. Court costs were assessed in the amount of $401.50. This appeal
followed.




        1
            A first-degree felony with a minimum imprisonment term of twenty-five years. See TEX. PENAL CODE
ANN. § 21.02(b), (h) (West 2019).
                                   IMPROPER COURT COSTS
       In Appellant’s sole issue, he argues that the trial court improperly assessed the county
specialty court fee and overassessed the courthouse security fee. The State recognizes that the
challenged fees stem from the Local Consolidated Fee on Conviction of Felony and concedes
they were assessed in error.
       The Local Consolidated Fee on Conviction of Felony applies only to defendants who are
convicted of offenses committed on or after January 1, 2020. See Hayes v. State, No. 12-20-
00222-CR, 2021 WL 1418400, at *2 (Tex. App.—Tyler Apr. 14, 2021, no pet. h.) (mem. op., not
designated for publication) (citing TEX. LOC. GOV’T CODE ANN. § 134.101 (West Supp. 2021)).
Section 134.101 assesses an additional $105 fee for a person who is convicted of a felony. See
TEX. LOC. GOV’T CODE ANN. § 134.101(a). That fee is to be allocated to the following specific
accounts and funds: the clerk of the court account, the county records management and
preservation fund, the county jury fund, the courthouse security fund, the county and district
court technology fund, and the county specialty court account. See id. § 134.101(b).
        In the instant case, the commission dates for the offense are May 28, 2019 through
November 28, 2019. The certified bill of costs includes the following costs listed in Section
134.101: $25.00 County Specialty Court Account; $10.00 Courthouse Security Fund. The sum
of these costs is $35.00. However, as Appellant acknowledges, a $5.00 security fee is mandatory
under the version of Article 102.017 that was in effect on the offense date. See Act of Sept. 1,
2017, 85th Leg., ch. 190 (amended 2020) (current version at TEX. CODE CRIM. PROC. ANN. art.
102.017). Therefore, the sum of the improper costs is $30.00.
       Because the offense in this case was committed before January 1, 2020, Appellant is not
obligated to pay the “Local Consolidated Fee on Conviction of Felony.” See Hayes, 2021 WL
1418400, at *2. Accordingly, we conclude that the judgment should be modified to remove
those costs in the amount of $30.00. See TEX. R. APP. P. 43.2(b); Asberry v. State, 813 S.W.2d
526, 529 (Tex. App.—Dallas 1991, pet. ref’d). We sustain Appellant’s sole issue.


                                         DISPOSITION
       Having sustained Appellant’s sole issue, we modify the trial court’s judgment and
withdrawal order to reflect that the amount of court costs is $371.50. We affirm the judgment as
modified.



                                               2
                                                                JAMES T. WORTHEN
                                                                   Chief Justice



Opinion delivered October 27, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 27, 2021


                                         NO. 12-20-00242-CR


                           ZACHARY EDGAR NATHAN GUERRA,
                                      Appellant
                                         V.
                                THE STATE OF TEXAS,
                                      Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0133-20)

                       THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, it is the opinion of this court that the judgment and
withdrawal order of the court below should be modified and as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
and withdrawal order of the court below be modified to reflect that the amount of court costs is
$371.50; in all other respects the judgment of the trial court is affirmed; and that this decision be
certified to the court below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.